         Case 1:16-cr-00826-PAE Document 549 Filed 03/23/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    March 23, 2021


BY ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    United States v. Jason Polanco,
       16 Cr. 826 (PAE)

Dear Judge Engelmayer:

        The Government writes with the consent of Donna Newman, Esq, counsel to the above-
referenced defendant, to jointly request that the sentencing scheduled for April 7, 2021 be
adjourned for approximately 30 days, to a date convenient for the Court. Counsel for both parties
are available for an in-person sentencing on May 10, 11, or 12, 2021.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney


                                         By: _____/s/________________________
                                            Gina Castellano
                                            Assistant United States Attorney
                                            (212) 637-2224




            GRANTED. Sentencing is adjourned to May 10, 2021 at 11:00 a.m.
            The parties shall serve their sentencing submissions in accordance with
            this Court's Individual Rules & Practices in Criminal Cases.
            The Clerk of Court is requested to terminate the motion at Dkt. No. 548.
                                                                                  3/23/2021
                                      SO ORDERED.

                                                          
                                                   __________________________________
                                                         PAUL A. ENGELMAYER
                                                         United States District Judge
